RUSSELL, Judge
(dissenting).
I respectfully dissent. It seems clear to me that Christine Smith received a 7.5% raise over her 1987-88 salary exclusive of local supplements as required by 1988 Ala. Acts, No. 88-691, and that the board correctly interpreted and applied its own policy-
The first clue of such correct interpretation was that the trial court’s own interpretation yields a 46.71% salary increase over her 1987-88 salary, a seemingly absurd consequence, which by no stretch of the imagination could have been the intent of the board, nor the effect of its stated policy. See Ex parte Rowe, 4 Ala.App. 254, 59 So. 69 (1912).